Title: To George Washington from John Francis Mercer, 5 November 1792
From: Mercer, John Francis
To: Washington, George



Sir
Annapolis Nov. 5. 1792.

I shoud have taken a much earlier opportunity of replying to yours from Mount Vernon, but Mrs Mercer’s extreme indisposition

(and I have attended to the business) woud have rendered any arrangement to the completion of which her concurrence was so essential, altogether precarious—he[r] re-establishment altho’ slow has been pretty certain for 10 days past, but in that time, I have had to communicate with Doctor [James] Steuart now living in Baltimore who was to sell that proportion of Land that woud complete one half of the whole Tract.
I have never had directly or indirectly the most distant hint from the persons appointed to value the Land, of any price proposed, & shoud apprehend that they have not proceeded as yet on the business, as in consequence of my proposition to sell you one half instead of one third, no division into three parts has been attempted & the three months have not yet (I beleive) expired after which these persons were to make an average value, without a division. At one word I am willing to sell you my third at Seven dollars, but Doctor Steuart not being under any other impulse to sell than the advantage of a division into two parts instead of three, as yet does not seem disposed to sell at this price—Seven dollars & an half seems to be the lowest he will take which is one half a dollar less than he has hitherto asked—this woud render the whole near 200 dollars dearer than your offer altho no advantage whatever to me—he may possibly change this opinion before I pass thro’ Baltimore on my way to Philadelphia where I shall certainly attend as soon as the health of my family will permit & where I will immediately communicate his ultimate determination.
The latter part of your Letter was the cause of uneasiness to me, as it evidently appeard that you were not satisfied with my explanation of the transaction to which it alludes—this has led me to state the following particulars—I had been long appriz’d of reports not only generally propagated but credited of my inimical disposition to yourself—I had been inform’d that respectable persons, otherwise most friendly disposed towards me had taken a part against me in this principle for instance Mr [Henry] Rozier (who so explain’d his conduct to me in person)—the Mr Calverts, (by others) & many others who are considered as your particular acquaintance in this District—to this I will add an Extract from a publication Signed “A Voter” thousands of which were circulated in this District in hand bills previous to the late Election—all which will serve to discover the nature of the

impression that has been made here for more than 5 Years past, altho’ the sentiments have been with truth altogether disavow’d by me—“I will not vote for Mr Mercer for another reason, he was educated under the late General Lee who hated General Washington & it seems Mr Mercer entertains the same Sentiments of his master to this hour & hates the President of the United States as much as General Lee hated General Washington”—then follows another infamous falsehood & the paragraph concludes “Nor will I ever give my Vote to an Enemy of the President of the United States”—With such imputations so publickly made & countenancd by persons who were known to be frequently at, if not intimate at Mount Vernon, I must confess I felt myself much releiv’d when informed from an authority that I coud not doubt, that you had express’d yourself favorably of me—I was lead therefore to repeat before five of my intimate friends what I had heard as a proper means of refuting the inputations above describ’d, & I stated at the same time, that I had written to Mr Sprigg Junr from whom the communication to me came for the particulars—under such circumstances I expected that it wou’d not be promulgated untill I shou’d receive that answer from Mr Sprigg which I said I was expecting—It seems it was mentioned, & my Enemies made that infamous use of the circumstance, which the particulars you are already appriz’d of & those detaild in the enclosed publication in the Maryland Gazette will disclose—a publication to which no reply has yet been made, but an apologetic letter from Capn [William] Campbell to Mr Sprigg—I hope that this statement will satisfy you as to my conduct in this business[.] I never intended to make any use of your name, (even when satisfied of the truth of the report) than merely to counteract that free use that has been made of it, against me—There is no other man living to whom I woud justify myself in any circumstances, much less then I have stated—& permit me to add that it is from the result of a knowledge that has caused a settled respect for your person & character, & that at any moment of my life even at that early period when I left the Northern Army not 19 Years of age have I ever entertain’d Sentiments or used expressions unworthy of that general esteem in which you are held by your Countrymen. I am Sir &c

John F. Mercer

